﻿We are once again gathered here in the General Assembly Hall of the United Nations, where so many debates have been heard on the most pressing questions of stability, peace and security in our world.
We are interrupted in our daily comforts by extremely grave images of suffering which regularly come to the fore from the four corners of the extended village our world has become, laying bare the desperation of millions of men, women and children who are deprived of the most basic requirements of life or of their legitimate tights as citizens.
However, we must persevere in our faith in the future, which is what brings us h ere together. We must continue and intensify our actions in order to fashion our world to reflect the hopes of all peoples, which are still counting on the capacity of our Organization to lead them towards a future of peace, dignity and prosperity.
I should like to say that my country is very much aware of our responsibilities once again to share in and promote the spirit of dialogue and harmony which imbues the work of this Assembly. Togo is unswervingly devoted to the noble ideals of the United Nations. Hence I am very pleased to bring you, Mr. President, and all the delegations present here the fraternal greetings and message of peace and solidarity of the people and the Government of Togo, as well as of His Excellency General Gnassingbe Eyadema, President and founder of the Rally of the Togolese People and President of our Republic.
I am especially happy to express to you, Mr. President, the heartfelt congratulations of the Togolese delegation on your resounding election to the presidency of the forty-second session of the General Assembly. Your competence and proven reputation as a skilful diplomat, as well as the sincere devotion of your country, the German Democratic Republic, to the ideals of international peace and co-operation made you a natural choice for this post. We are sure that as a result of this choice our work will be carried out harmoniously and successfully.
May I also congratulate your predecessor, Mr. Choudhury of Bangladesh, on the skill with which he led the work of the forty-first session of the General Assembly and ensured its full success.
I should like, through the Secretary-General, to hail the entire United Nations system for its prominent role in favour of peace, security and international development. We take comfort in seeing Secretary-General Javier Perez de Cuellar once again carrying out his functions with his well-known devotion and calm determination. We should like to congratulate him on his timely and wise initiatives to give our Organization renewed energy capable of enhancing its credibility and effectiveness. In this regard the Togolese Government is following with deep interest his mediation efforts to resolve conflict situations.
My delegation is particularly happy to find Ambassador Reed at your side, Mr. President, for he has gained the confidence and friendship of us all. We wish him full success in his new high functions.
It has been unanimously agreed on the occasion of the celebration of the fortieth anniversary of our Organization that the United Nations remains the only world institution where there are discussions which, as repetitive as they may seem, awaken the conscience of world leaders on the choices that must be made and the urgent solutions that must be reached. It is that indispensable role of the United Nations which is the reason for our being here to seek solutions to the problems besetting the world. Indeed, it is very disturbing to note that, despite oft-repeated professions of faith in our declarations - which particularly characterized the last session devoted to the International Year of Peace - the world is hardly in better shape. Peace remains precarious. The obstacles in the way of negotiation and understanding among peoples are increasing, thus fomenting conflicts of all kinds.
In the face of turbulence that at times shakes our faith in the future, the United Nations, because of its presence and permanence, is the embodiment of the triumph of reason over force, of intelligence over passions.
But there is still a long way to go before reason can triumph over brute force in South Africa, where at the cost of much blood and untenable violence the majority of the population is kept under total domination by the white minority. The hopes raised last year by the great wave of protests against apartheid have waned today, given Pretoria's blind obstinacy. Africa for its part will never give up its struggle for dignity and freedom. Indeed, how can we allow a system to persist on part of our continent where the most basic civil rights are flouted because of skin colour. How can Africa, as declared by the President of the Togolese Republic, General Gnassingbe Eyadema,
"resign itself to an unjust situation of oppression such as that now prevailing in this region, where a regime unworthy of mankind and our times and contrary to any and all morality, is maintained through unspeakable violence against a population whose only crime is the colour of its skin." Par from giving up their inhuman system the defenders of this absurd concept of political society are stiffening their intransigence. The state of emergency declared last year to silence the protests and revolts is still in force, to the great misery of the black population. It is time that Pretoria unconditionally give up once and for all its infamous system of apartheid. This is a requirement of history. All peoples have a common destiny of freedom, and no form of oppression, whatever its violence and its duration, can halt their unstoppable march towards dignity. This is a lesson which is often forgotten, but which remains eternally valid.
More than ever it is important for the international community to increase pressure by all available means. That is why, in order to support the resolutions of the General Assembly, the Security Council must adopt against South Africa the comprehensive mandatory sanctions under Chapter VII of the Charter, The Togolese Government reaffirms its full support for liberation movements, in particular, the African National Congress (ANC), whose constant willingness to engage in dialogue has been proved. We pay tribute to Nelson Mandela, symbol of the determination of the black people to fight humiliation and to refuse to yield to despair. Namibia is still being occupied in violation of international law and United Nations resolutions, despite our proclamations and our warnings. The rigours imposed by apartheid and its excesses are still being suffered there. Pretoria is brazenly increasing the obstacles to implementation of Security Council resolution 435 (197Θ), which prescribes the unconditional independence of the Territory. In specifically and abusively linking the withdrawal of its troops from Namibia to the withdrawal of the Cuban forces from Angola, the racist regime is resorting to diversion and scorning our resolutions in order to stalemate negotiations and perpetuate its illegal occupation of the Territory. The international community and the United Nations should use all means that could help bring South Africa to accept speedy implementation of resolution 435 (1978). For its part, Togo takes this opportunity to renew its firm support for the heroic struggle of the South West Africa People's Organization (SWAPO), the sole, authentic representative of the Namibian people.
We must do everything possible to halt the aggressions being arbitrarily unleashed against the civilian populations of the front-line countries, which are courageously serving as ramparts against injustice and racism. The Togolese Government hails the determination of the leaders and peoples of the front-line States who are opposing the violence and provocations of the South African army and the rebels taking orders from Pretoria.
The situation in Chad is a legitimate subject of concern for us all. Twenty years of fratricidal war have exhausted that country and its fraternal people, who aspire to peace in union with their sons and families, with the integrity of their territory restored. Our country hails the desire for national reconciliation which has been affirmed there. Unity among all the people of Chad is indispensable in order to rebuild and guarantee the independence of their country, which should then at last be able to devote itself to the essential tasks of development. 
We are pleased to note that the parties to the conflict support the proposal of the Ad Hoc Committee of the Organization of African Unity (OAU) for a cease-fire so that this dispute between them over the Aouzou Strip can be settled peacefully and definitively.
In order to prevent a further deterioration of the situation, on 17 September last the political bureau of the Assembly of the Togolese people urged the parties to the conflict to abstain from the use of force and advocated the following three-point plan for the peaceful solution of the dispute: first, an immediate cease-fire and the withdrawal of all forces involved from the Aouzou Strip; secondly, dispatch into the field of a neutral intermediary force, whose composition would be determined by the two parties involved, and whose mission it would be to ensure respect for the cease-fire) and, finally, acceptance by both parties of arbitration by the International Court of Justice.
In Western Sahara, the parties to the conflict have still not achieved a satisfactory agreement on the question of self-determination. We must continue to encourage all those who are trying to reconcile the various positions Involved, We hope that intransigence will give way to greater flexibility so that an agreement can be brought about as quickly as possible in accordance with resolution 104 of the Organization of African Unity (OAU) and General Assembly resolution 4 0/50. We hail the unceasing efforts of the Secretary-General of the United Nations and the Acting President of the OAU to find a just and equitable solution to this conflict.
The war between Iraq and Iran is assuming unexpected dimensions that are greatly disturbing the entire international community. Indeed, recent developments in that conflict and the excessive concentration of military might in the small Gulf area indeed justify our fears. Indeed, all States that are truly aware of the gravity of the situation that has thus been brought about have greeted with relief the Security Council resolution directing Iraq and Iran to put an end to the hostilities, and we hope that that decision, which followed upon many appeals to the two belligerents, will be implemented so that the confrontation can be brought to an end in the interests of all. In this regard, the hopes raised by the recent peace missions of the Secretary-General to Iran and Iraq must not be disappointed.
Lebanon is living through a situation of open and permanent warfare whose origins go far back in time. The Lebanese nation is slowly crumbling as a result of the cruel and implacable war, which is constantly escaping control and reason. No one can be indifferent to the Lebanese tragedy. The violence it is engendering poses a real threat to stability in the Middle East. We invite the parties to renew their dialogue so that they may achieve an agreement that would make it possible for that country to return to peace and stability. Peace should be the basic objective in dealing with this acute conflict, which has pitted Israel against the Arab countries for many years now. At the centre of this conflict there remains the painful Palestinian problem. My country supports the idea of an international conference that would bring together, under the auspices of the United Nations, all the parties concerned, including the Palestine Liberation Organization (PLO). ¡Such a conference should find appropriate solutions to the problems facing the countries of the region.
This year we again have on our agenda the painful problem of Kampuchea. My country has on several occasions expressed its position on the foreign domination to which that country is subjected. We feel that nothing justifies the occupation of a country by forces foreign to it. The eight-point proposal of the Tripartite Coalition led by Prince Norodom Sihanouk is conducive to making possible an agreement between the parties to the conflict. The United Nations should continue to support the Government of Democratic Kampuchea, and the Government of Togo wishes here and now to reaffirm its firm support for the people of Democratic Kampuchea in their struggle for territorial integrity and independence. 
Afghanistan, also, is a victim of the occupation of its territory by foreign troops, and that has forced its people to engage in armed resistance and exodus from the country. Togo hails the decision on the withdrawal of foreign troops and desires its effective implementation so that that country may be freed and its people may have the government of their choice free of foreign interference.
The Korean war ended with the division into two parts of Korean territory. Today the Korean people, whose common destiny springs from geography, culture and thousands of years of shared history, is suffering as a result of that division. The international community should not be indifferent to that tragedy. It should support the three-point plan of the Democratic People's Republic of Korea, implementation of which would culminate in the constitution of a Democratic Federal Republic of Korea, in which each of the two Koreas would have the regime of its choice pending final reunification. At the end of that process, Korea could be admitted to the United Nations as a single, United national entity. Any other solution would serve to perpetuate the present arbitrary division of the country. That is why we urge the international community and the United Nations to support the efforts to ensure reunification of the Korean homeland.
In Central America hope is being reborn following the .agreement signed last August in Guatemala City by the five principal States of the region to bring about peace in that region. We hope that the parties concerned and all other interested parties will abstain from any measures that could disturb effective implementation of that agreement. My country would like to pay a tribute to President Arias Sanchez and to hail the exceptional contribution of Costa Rica as well as that of the Contadora group of countries to the restoration of peace in Central America.
The persistence of these zones of tension make the vital need for world disarmament all the clearer to US, The accumulation of arms in the world maintains and increases the climate of distrust and suspicion which incites States to engage in the arms race. Only effective and complete disarmament will make it possible for all nations to live in peace. This objective requires the courage and objectivity of us all. The United Nations should therefore strengthen its powers of dissuasion and promote peaceful behaviour and a peaceful spirit among peoples and Governments. Individually and collectively, our States should work towards this objective. 
Our world is today at a crossroads and it must choose between continuing to arm and continuously endangering the human species and proceeding to general and complete disarmament, which would release new resources that could be used to improve the living conditions of our peoples.
There is thus a real link between disarmament and development. The evidence for that link was clearly emphasized at the International Conference on the Relationship between Disarmament and Development, which has just concluded its work. We hope that the efforts made in this connection will be pursued relentlessly, making it possible to determine the precise means by which resources released by disarmament will be reallocated to programmes for the economic, social and cultural development of our peoples.
It is encouraging that since last year significant progress has been made in the negotiations between the United States and the Soviet Union on nuclear disarmament. While we pay a tribute to those two great Powers for their courage, tenacity and sense of responsibility, we must say that their efforts should be increased and continued unceasingly and extended to all types of conventional, strategic and other weapons. We extend our warm congratulations to the Soviet Union and the United States for the important agreement on medium-range missiles which they have just concluded.
It is the duty of all States, large or small, to participate in our Organization's efforts to bring about disarmament. That is why Togo is pleased to have on its soil the United Nations Regional Centre for Peace and Disarmament in Africa. My country has already concretely demonstrated its support for the Centre and will continue to support it to the best of its ability.

Terrorism in its present manifestations is a permanent danger to peace and a constant threat to the foundations of the political organization of our societies. My country, Togo, twice the victim, in 1985 and in September 1986, of mindless, blind terrorism, feels that this is a scourge with which the international community must deal with all the vigilance and determination that it demands.
In addition to the political problems which assail it, our world is also experiencing a tragic economic situation. Today the peoples' growth and development should be an objective of and a responsibility shared by all States. And here, as elsewhere, our ability to find appropriate solutions to the problems born of profound imbalances in international economic relations depends upon our understanding and our co-operation.
It should be no surprise that I am beginning my statement on this subject with the critical economic situation in Africa, which is of the greatest possible concern to the Governments and peoples of the continent. This is- not the time to go at great length into Africa's economic situation; we have discussed that thoroughly, particularly during the special session which our Organization devoted to consideration of the question last year. However, I should like to recall that Africa is today the poorest continent on our planet. It accounts for the greatest number of least developed countries, and is exposed to such serious natural calamities as drought and desertification. Finally, it is a continent confronted by a continuing decrease in its export earnings and a considerable foreign debt the repayment of which heavily mortgages its development prospects. Africa has made enormous sacrifices to extricate itself from this tragic situation. It has begun structural adjustment programmes whose implementation has forced it to abandon many development projects. Many African countries have adopted economic recovery measures which had a considerable effect on the standard of living of their populations. 
However, those efforts have not attracted the support expected of the international community. In particular, the international community has not fulfilled its commitment to mobilize additional resources within the framework of the United Nations Programme for the Economic Recovery and Development of Africa, adopted last year, in these conditions, it will soon be impossible for the African countries to make the additional sacrifices without seriously compromising social peace, stability and domestic security. That is why my country appeals urgently to the International community to respect its commitments and substantially increase its assistance to the African continent to enable it to overcome its difficulties with regard to economic and social development.
The analysis of the present economic situation in Africa naturally leads us to consider the more general problem of the Indebtedness of the developing countries, and in particular that of the reduction of the prices of raw materials and, consequently, the deterioration in the terms of trade. These are questions which are inextricably linked and whose solution Is a challenge to our Imagination, innovative capacity and collective intelligence. It is a challenge that we must meet.
To this end, the Organization of African unity (OAU) decided to devote a special session towards the end of this year to consideration of this question, which urgently requires solution. To reach such a solution it is clearly necessary to deal directly with the structural causes of indebtedness and especially with the factors that compromise the ability of the debtor countries to repay: namely, the erratic fluctuations in currency rates and increases in interest rates. These are undoubtedly some of the factors that explain the irresistible growth of debt despite the praiseworthy efforts of developing countries to honour their commitments. 
It is urgently necessary that effective measures be taken to alleviate countries' debt burden. In a spirit of responsibility and solidarity, agreements between debtors and creditors must lead to the revision of agreements and the application of Interest rates and repayment arrangements under very easy conditions. The pure, and simple cancellation of debts to which some creditor countries have kindly agreed is an Important step in the right direction. We wish once again to express our great gratitude to those countries for their gesture of solidarity and understanding.
It is necessary also that developed countries do everything they can to achieve or even exceed as soon as possible the objective of 0.7 per cent of their gross national product for official development assistance. In the case of the least developed countries, this assistance should be increased to 1.5 per cent of the gross national product, or doubled, in accordance with the New Substantial Programme of Action for the 1980s. Official development assistance should not only increase In volume, but should be accompanied by favourable conditions, in particular symbolic Interest rates and sufficiently lengthy periods of grace and repayment.
As regards the international economic environment, the recent Initiatives and studies undertaken by the international community have not been In keeping with the situation. This is true of the results of the summit meeting of the seven most industrialized countries held this year in Venice. Those countries expressed their desire to contribute to bringing about more balanced relations and greater solidarity between the industrialized countries and the third world, but the Venice conclusions did not respond to the expectations of the developing countries. This is also true, with regard to the Seventh United Nations Conference on Trade and Development (UNCTAD), held last July in Geneva, of which we had legitimate hopes. However, UNCTAD VII was not able to attack International economic problems with the necessary courage and political will. A difficult compromise was achieved on the items considered, but the many instances of reticence shown by some developed countries with regard to measures for restructuring the world economy constitute a source of major concern for the developing countries.
Nevertheless, we reaffirm that UNCTAD, despite its present difficulties, should continue to be an organ of special importance for consideration, negotiation and decision in the area of international economic co-operation. In South-South co-operation, geographical distance should not be an insurmountable obstacle to the intensification of economic exchanges between developing countries. That has been reaffirmed twice this year - by the ministerial conference on economic co-operation between non-aligned countries, held at Pyongyang, and at the meeting on Africa's economic recovery, held at Abuja, the new capital of Nigeria. In this regard we roust evaluate all of the economic potential of the developing countries in order to benefit from the ways in which they complement one another.
In so doing, we shall improve our opportunities further to develop fruitful relations capable of increasing our collective autonomy. Within this framework we should encourage attempts at economic integration being made in Latin America, Asia and Africa. In Africa, in particular, our countries are making sustained efforts, in implementation of the Lagos Plan of Action adopted in 1980 by the Heads of State or Government of the Organization of African Unity (OAU) , to draw their resources together and integrate their economies within sub regional organizations, pending the conclusion of the process of setting up a vast common market covering the continent.
The United Nations was created because twice in one generation the whole world was shaken by a murderous, devastating war. Ending violence, maintaining and strengthening peace, and promoting economic and social development were the main goals that the founding fathers set for the Organization. All Member States, big and small, must make their contribution to the realization of those noble objectives and to the strengthening of the Organization. Let them, in a spirit of close solidarity, join their forces to struggle against the real and growing threats to their collective well-being and unite to establish a new world order in which all will derive the energy, and see the need, for building together a world more in accordance with the deep aspirations of the peoples to peace and justice. 
